Case 1:19-cv-03266-RM-STV Document 39-1 Filed 02/14/20 USDC Colorado Page 1 of 1
                                                                                                      William Ojile

                                                                                                      Direct T 303.575.4000

                                                                                                      bojile@armstrongteasdale.com




  October 14, 2019


  Via Email: dnadel@littler.com

  Darren E. Nadel
  Littler Mendelson, P.C.
  1900 Sixteenth St., Suite 800
  Denver, CO 80202

  Re:          Cobbs Allen and CAC Specialty

  Dear Mr. Nadel:

  We represent Cobbs Allen and CAC Specialty. I am following up on your October 11, 2019
  correspondence to Bruce Denson, Jr. Please direct all future communication to my attention.

  This correspondence will acknowledge receipt of your demand to preserve documents and
  information. The former Marsh/JLT employees who have joined CAC Specialty were instructed
  to comply with their obligations to their former employer, and to the knowledge of CAC
  Specialty have in fact complied with those obligations. If you have concerns to the contrary, I
  am happy to discuss those at your convenience.

  In confirming its understanding of the compliance of former Marsh/JLT employees with the
  terms of their respective agreements, CAC Specialty does not waive any arguments as to the
  enforceability of those agreements’.

  Sincerely,




  William M. Ojile, Jr.

  WO:




  ARMSTRONG TEASDALE LLP   4643 SOUTH ULSTER STREET, SUITE 800, DENVER, CO 80237 T 720.200.0676 F 720.200.0679                ArmstrongTeasdale.com


                                                            EXHIBIT 1
